J-S31016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JESSE WHITE,                            :      IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                  Appellant             :
                                        :
                                        :
            v.                          :
                                        :
                                        :
CBS PITTSBURGH/KDKA AM, MARTY           :      No. 956 WDA 2016
GRIFFIN AND DONALD ROESSLER             :

                    Appeal from the Order June 6, 2016
            In the Court of Common Pleas of Washington County
                     Civil Division at No(s): 2015-2186


BEFORE: PANELLA, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY DUBOW, J.:                          FILED JUNE 06, 2017

     Appellant, Jesse White, appeals from the Order entered on June 6,

2016, in the Washington County Court of Common Pleas, sustaining the

Preliminary Objections filed by CBS Pittsburgh/KDKA AM, Marty Griffin, and

Donald Roessler (“Appellees”). After careful review, we affirm.

     The trial court detailed the facts of this case based on its review of the

pleadings, briefs, and argument, as follows:

     This matter comes as one of a multitude of defamation actions
     filed by [Appellant] based on statements made about him during
     his election campaigns in the 46th Legislative District. In this
     case, [Appellant] asserts that [Appellee, Marty] Griffin is the
     host of a talk show titled “The Inside Story With Marty Griffin” on
     KDKA, and that leading up to the 2014 election, Griffin began
     making negative comments about [Appellant] on the show which
     he called the “ABJ Hour” (“ABJ” meaning “Anybody But Jesse”),
     during which Griffin would dedicate the time to making negative
     comments about [Appellant] and discouraging voters from re-
     electing [Appellant].
J-S31016-17


      [Appellant] asserts that during this time, Griffin referred to
      [Appellant] as “borderline psychotic,” and described some of
      [Appellant’s] activities as “illegal.” [Appellant] also asserts that
      Griffin made statements in Facebook posts claiming that
      [Appellant] had threatened his constituents, demanded Super
      Bowl tickets and flights on private jets from an oil and gas
      drilling company—Range Resources—and that [Appellant] was
      “under investigation” by a District Attorney’s Office and the
      House Ethics Committee.

      [Appellant] asserts that these statements are all false, and
      argues that because he had discussed the allegations with
      another KDKA reporter, and that because the reporter had
      informed [Appellant] that he had decided not to publish a story
      on some of those same subjects, that Griffin knew or should
      have known of the falsity of his statements. [Appellant] admits,
      however, that he had been “examined” by the Washington
      County District Attorney’s Office prior to Griffin making the
      statements, and that he had “personally” been told that the
      investigation had ended. [Appellant] also asserts that [Appellee]
      Roessler posted “relevant portions” of Griffin’s show on his
      YouTube page.

Trial Ct. Op. 6/7/16, at 2-3 (footnotes omitted).

      On April 22, 2015, Appellant filed a Complaint raising claims of

Defamation and Commercial Disparagement, and accusing Appellees of

knowingly publishing false and defamatory statements.        Appellee Roessler

filed Preliminary Objections to the Complaint on August 11, 2015, and

Appellees Griffin, KDKA, and CBS filed Preliminary Objections on September

2, 2015. Appellees challenged the legal sufficiency of Appellant’s Complaint,

and sought dismissal of all claims.

      On November 18, 2015, Appellant filed an Amended Complaint

alleging the same causes of action.         Appellees again filed Preliminary




                                      -2-
J-S31016-17



Objections on December 2, 2015, and December 23, 2015. Appellant filed

an Answer to the Preliminary Objections on January 27, 2016.

      On June 6, 2016, following the submission of Briefs and oral argument,

the trial court sustained Appellees’ Preliminary Objections and dismissed

Appellant’s Complaint as legally insufficient. This appeal followed.

      On August 3, 2016, the trial court entered an Order directing Appellant

to file a Pa.R.A.P. 1925(b) Statement of the Matters Complained of on

Appeal.   The court’s Order indicated that “[a]ny issue not properly in the

Appellant’s Statement[,]or [the] failure to file Appellant’s Statement of

Record and to service a copy on the undersigned[,] shall be deemed a

waiver of those issues.” Trial Ct. Order, 8/3/16.

      On January 12, 2017, the trial court filed an Opinion in which it noted

that, as of that date, Appellant had not filed a Pa.R.A.P. 1925(b) Statement.

      Pa.R.A.P. 1925(b)(4)(vii) makes clear that “[i]ssues not included in the

Statement, and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.” Moreover, it is well-settled that “…in order to

preserve their claims for appellate review, Appellants must comply whenever

the trial court orders them to file a Statement of Matters Complained of on

Appeal pursuant to Rule 1925.         Any issues not raised in a 1925(b)

[S]tatement will be deemed waived.” Commonwealth v. Lord, 719 A.2d

306, 309 (Pa. 1998).




                                     -3-
J-S31016-17



     In the instant matter, the trial court ordered Appellant to file a

Pa.R.A.P. 1925(b) Statement, but Appellant failed to do so.   Accordingly,

Appellant’s issues on appeal are waived.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/6/2017




                                    -4-